DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 of copending Application No. 16924111 in view of Arend (US 6613262). Although the claims at issue are not identical, they are not patentably distinct from each other.
As to Claim 116924111 recites in claim 1 the same structural components as found in the instant application including a mold clamping device (apparatus) having a half nut comprising: a bed (base), a pressure-receiving platen (stationary) fixed to the bed (base), a traction platen (mold clamping mechanism)…and is configured to move up and down (freely movable), a tie bar extending downward from the movable platen and penetrating pressure-receiving platen and the traction platen, which is equivalent to the recited instant Claim 1: …”a tie bar which is extend from the stationary platen, and which passes completely through the movable platen and through the mold clamping mechanism” a half nut that engages a saw tooth portion on the tie bar, which reads on the tie bar provided with a circumferential groove to be meshed with the half nut (Compare Fig. 5 of the ‘120 case to Fig. 3 of the instant case), a mold opening and closing mechanism that moves the movable platen along the control unit configured to control opening and closing of the half nut and the strong (forceful) mold opening mechanism which has a larger (greater ) axial force and a shorter stroke than the mold opening and closing mechanism  and the control unit being also configured to control opening and closing of the half nut and the strong mold opening mechanism, and adjust a position of the half nut such that the half nut is synchronized with the saw tooth portion by the strong mold opening mechanism, and; the saw tooth portion being formed at a lower end of the tie bar, and half nut being disposed under the traction platen (Compare Fig.3 of the ‘120 case to Fig. 1 of the instant case). 
Ito does not explicitly state that the pressure receiving platen is fixed and the higher platen is the movable platen with an injection molding machine on it .
Arend teaches movable platen (22) with the injection unit (20) on it above a fixed platen (18) [Fig 3] as this configuration had proven successful as a molding machine to bring the 2 mold halves together [Abstract, col 3 line 30-67]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Ito and configured the apparatus such that the movable platen with the injection unit was above the fixed platen, as suggested by Arend, as this configuration had proven successful at bringing the 2 mold halves together to create molded parts. 
As to claim 2, 16924111 recites in claim 2 that the rectangular teeth and grooves
As to claim 3, 16924111 recites all the structural parts that enable the tie bar to still be within the traction platen and depicts such in Fig 10, thus this feature would be present in the apparatus of 16924111.
As to Claim 5, 16924111 recites the injection device is arranged vertically on the movable platen given the positioning of the inlet sprue to the mold in all of the figures.
Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 of copending Application No. 16924111 in view of Arend (US 6613262), as applied to claim 1-3, 5 above, and in further view of view of Maruyama (US 2014/0120193) and Dirk (DE 102015101852). Although the claims at issue are not identical, they are not patentably distinct from each other.
16924111 does not explicitly state the bed is enclosed by a cover, the half nut is received in the cover, and a half nut movement monitoring mechanism for monitoring movements of the half nut is provided in the cover.
Maruyama teaches a system for tie bar adjustment [Abstract] wherein each nut is monitored by position sensors in order to precisely close the mold [0016-0019, 0033, 0091, 0094]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 16924111 and had included nut monitoring sensors, as suggested by Maruyama, in order precisely close the mold. 
Dirk teaches an injection molding apparatus wherein the entire clamping section is contained in a cover as this provides safety to users and is inexpensive [Page 3]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of 16924111 and included a cover that covered the entire mold clamping section in order to provide safety to the user inexpensively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 5863474) in view of Arend (US 6613262).
As to claim 1, Ito teaches a mold clamping device having a half nut [col 3 line 9-40], comprising: a bed (28) [Col 4 line 35-38]; a pressure-receiving platen (16); a traction platen (22) disposed below the pressure-receiving platen (16); an opposite platen (12) disposed above the pressure-receiving platen [col 4 line 29-63, Fig 5] and configured to be moved up and down by a mold opening and closing mechanism (18) [col 4 line 29-43, Fig 5]; and a tie bar (2) extending downward from the platen and penetrating the pressure-receiving platen and the traction platen [col 4 line 29-42, Fig 5], the tie bar having a saw tooth portion referred to as screw portions [col 4 line 46-64], and the traction platen having the half nut that engages with the saw tooth portion [col 4 line 46-64, Fig 5], the mold clamping device would be capable to clamp molds disposed between the pressure-receiving platen and the movable platen by lowering the traction platen and lowering the tie bar and the movable platen with the traction platen while the half nut is engaging with the saw tooth portion [Col 8 line 10-45], the mold clamping device further comprising a control unit for controlling a position of the traction platen and the mold opening and closing mechanism (18) [col 5 line 12-25, col 5 line 55-col 6 line 12, col 6 line 40-54], and a strong mold opening mechanism (46) for opening the molds at an initial stage of a mold opening process being configured to span the pressure-receiving platen and the traction platen [col 6 line 40-54, Fig 5], the strong mold opening mechanism (46) having a larger axial force and a shorter stroke than the mold opening and closing mechanism (18) as it is a shorter [Fig 5], the control unit being also configured to control opening and closing of the half nut and the strong mold opening mechanism [col 4 line 64-col 5 line 8], and adjust a position of the half nut such that the half nut is synchronized with the saw tooth portion by the strong mold opening mechanism [col 6 line 5-12, Fig 5, Col 4 line 64-col 5 line 8], and the saw tooth portion being formed at a lower end of the tie bar, and the half nut being disposed under the traction platen [Fig 5].
Ito does not explicitly state that the pressure receiving platen is fixed and the higher platen is the movable platen with an injection molding machine on it .
Arend teaches movable platen (22) with the injection unit (20) on it above a fixed platen (18) [Fig 3] as this configuration had proven successful as a molding machine to bring the 2 mold halves together [Abstract, col 3 line 30-67]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Ito and configured the apparatus such that the movable platen with the injection unit was above the fixed platen, as suggested by Arend, as this configuration had proven successful at bringing the 2 mold halves together to create molded parts.
As to claim 3, Ito teaches a lower end face of the tie bar (20, 20a) is received in the traction platen (22) when the molds are opened to the maximum [Fig 5].
As to claim 5, the combination of Ito and Arend suggests an injection device arranged vertically on the movable platen (depending on the frame of reference of the viewer) [see Fig 3 of Arend].
Claim 2 is ejected under 35 U.S.C. 103 as being unpatentable over Ito (US 5863474) in view of Arend (US 6613262), as applied to 1,3,5 above, and in further view of Nishino (US 2005/0025856).
As to claim 2, Ito does not explicitly state the teeth of the half nut are rectangular teeth, and the saw tooth portion has rectangular grooves corresponding to the rectangular teeth.
Nishino teaches an apparatus for mold clamping [Abstract] wherein the half nut (13) has rectangular teeth that correspond to the rectangular grooves of a half nut portion which allows for engagement between the bar and the nut and stabilize molding  [0031, 0033, 0035, Fig 1]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Ito and had the teeth of the half nut are rectangular teeth, and the saw tooth portion has rectangular grooves corresponding to the rectangular teeth, as suggested by Nishino, in order to allow for engagement between the bar and the half nut and stabilize molding.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 5863474) in view of Arend (US 6613262), as applied to 1,3,5 above, and in further view of Maruyama (US 2014/0120193) and Dirk (DE 102015101852).
As to claim 4, Ito does not explicitly state the bed is enclosed by a cover, the half nut is received in the cover, and a half nut movement monitoring mechanism for monitoring movements of the half nut is provided in the cover.
Maruyama teaches a system for tie bar adjustment [Abstract] wherein each nut is monitored by position sensors in order to precisely close the mold [0016-0019, 0033, 0091, 0094]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Ito and had included nut monitoring sensors, as suggested by Maruyama, in order precisely close the mold. 
Dirk teaches an injection molding apparatus wherein the entire clamping section is contained in a cover as this provides safety to users and is inexpensive [Page 3]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Ito and included a cover that covered the entire mold clamping section in order to provide safety to the user inexpensively.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342. The examiner can normally be reached 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARMAND MELENDEZ/             Examiner, Art Unit 1742